[ex102-secondamendment240001.jpg]
EXHIBIT 10.2 EXECUTION COPY SECOND LEASE AMENDMENT THIS SECOND LEASE AMENDMENT
(this “Second Amendment”) is entered into as of the 22nd day of May, 2020 (the
“Effective Date”), by and between LeMone Family Limited Partnership, LLLP, a
Missouri limited liability limited partnership, hereinafter referred to as
“Landlord,” and BEYOND MEAT, INC., a Delaware corporation formerly known as
Savage River, Inc., hereinafter referred to as “Tenant”. WHEREAS, Landlord and
Tenant entered into a Lease, dated as of October 12, 2017 (the “Original
Lease”), pursuant to which Tenant leased from Landlord the real estate and
improvements located at 2400 Maguire Boulevard, Columbia, Boone County, Missouri
(the “Current Premises”), with the Commencement Date under the Original Lease
occurring on August 1, 2018; WHEREAS, the Original Lease was amended by the
Lease Amendment, dated April 18, 2018, between Landlord and Tenant (together
with the Original Lease, the “Prior Lease”); WHEREAS, RML Investment Properties
LLC, a Missouri limited liability company (“RML”), owns land immediately north
of and abutting the Current Premises and commonly known as Lot 27, Concorde
Office and Industrial Plaza, Plat 14, Boone County, Missouri (the “Raw Land”);
WHEREAS, RML and Tenant entered into a Lease, dated May 6, 2019 (the “Raw Land
Lease”), pursuant to which Tenant leased from Landlord the Raw Land and
deposited with RML the sum of Seven Thousand Dollars ($7,000.00) as security for
Tenant’s performance of its obligations under the Raw Land Lease; WHEREAS, RML
will, soon after the execution of this Second Amendment by Landlord and Tenant,
transfer all of its right, title and interest in and to the Raw Land and the Raw
Land Lease to Landlord; WHEREAS, Landlord and Tenant wish to enter into this
Second Amendment to increase the size of the Premises, as defined in the Prior
Lease, to include the Raw Land and the Additional Improvements (collectively,
the “Additional Property”); WHEREAS, Landlord and Tenant have obtained and
prepared plans and specifications to construct a parking lot on the Raw Land,
which are attached hereto as Exhibit “A” and incorporated herein by this
reference (collectively, the “Additional Improvements”); 1



--------------------------------------------------------------------------------



 
[ex102-secondamendment240002.jpg]
WHEREAS, concurrently with the execution of this Second Amendment, Landlord and
Tenant are entering into a Lease Termination Agreement, pursuant to which the
Raw Land Lease and each party’s remaining obligations thereunder (other than
those expressly surviving expiration or earlier termination thereof) shall
terminate, it being acknowledged that the Prior Lease, as amended by this Second
Amendment, shall govern Tenant’s leasing from Landlord, and Landlord’s leasing
to Tenant, of the Additional Property, and hereinafter the Lease shall refer to
the Prior Lease as amended by this Second Amendment; and WHEREAS, the parties
desire to enter into this Second Amendment to modify the terms of the Prior
Lease as herein set forth. Terms defined in the Prior Lease shall have the same
meanings in this Second Amendment. NOW THEREFORE, for and in consideration of
the mutual agreements and covenants herein, the parties hereby agree as follows:
1. Conditions Precedent to Effectiveness of Second Amendment. The effectiveness
of this Second Amendment is conditioned on the occurrence of each of the
following: (1) Landlord owning fee simple title in and to the Additional
Property, (2) Landlord being the assignee of RML’s right, title, and interest in
and to the Raw Land Lease, including, without limitation, the Seven Thousand
Dollar ($7,000) security deposit Tenant submitted to RML thereunder, (3)
Landlord and Tenant entering into the Lease Termination Agreement concurrently
with this Second Amendment; and (4) Landlord having obtained all necessary
building permits to construct the Additional Improvements. If the conditions set
forth in the immediately preceding are not satisfied by the date that is
forty-five (45) days after the date of this Second Amendment, this Second
Amendment shall become automatically terminated, and be of no further force or
effect. 2. Certain Amendments to the Prior Lease. 2.1 Recital One of the Prior
Lease. The Prior Lease is amended by deleting the first Recital in its entirety
and inserting in its place and stead the following: “WHEREAS, Landlord is the
owner of certain real estate and improvements located in Columbia, Boone County,
Missouri, known as (i) 2400 Maguire Boulevard, Columbia, Boone County, Missouri,
and (ii) Lot 27, Concorde Office and Industrial Plaza, Plat 14 (collectively,
the “Property”);” 2.2 Section 4 of the Prior Lease. The Prior Lease is amended
by deleting Section 4 in its entirety and inserting in its place and stead the
following: 2



--------------------------------------------------------------------------------



 
[ex102-secondamendment240003.jpg]
“4. Rent. (a) During the Lease term, Tenant shall pay monthly rent to Landlord,
payable in advance on the first day of each calendar month. Beginning on the
first day of the calendar month following the Effective Date of the Second
Amendment and the date all conditions precedent set forth in Section 1 of the
Second Amendment have been satisfied, Tenant shall pay to Landlord monthly rent
for the Premises as follows: (i) Forty-Nine Thousand Two Hundred Eighty-One
Dollars ($49,281.00) per month for the remainder of the Second Lease Year; (ii)
Fifty-One Thousand Nine Hundred Forty-Nine Dollars ($51,949.00) per month
beginning on the first day of the third Lease Year and continuing for the
remainder of the Initial Term; (iii) Thirty-Nine Thousand Seven Hundred
Twenty-Four Dollars ($39,724.00) per month during the First Option Term; and
(iv) Forty-Two Thousand Eighty-Three Dollars ($42,083.00) per month during the
Second Option Term.” 2.3 Section 5 of the Prior Lease. The Prior Lease is
amended by deleting Section 5 in its entirety and inserting in its place and
stead the following: “5. Security Deposit. Landlord and Tenant acknowledge that
Landlord has in its possession a security deposit in an amount equal to
Fifty-Seven Thousand Dollars ($57,000) as security for performance of all the
obligations of Tenant under this Lease, including, without limitation, the
payment of all rent and other charges due Landlord under this Lease. In addition
to the rights and remedies of Landlord set forth elsewhere in this Lease or
otherwise available to Landlord under applicable law, in the event of any
default by Tenant under this Lease that remains uncured after written notice and
the passing of all applicable cure periods, Landlord shall be entitled to apply
said deposit to the obligations of Tenant under this Lease or shall be entitled
to expend said security deposit toward the out of pocket costs and expenses
incurred by Landlord in connection with remedying any such default by Tenant
capable of being remedied by the expenditure of money. Should Landlord so pay or
apply said deposit, Tenant shall within five (5) business days of its receipt of
Landlord’s written demand, deposit such additional sums with Landlord as may be
necessary to restore said deposit to Fifty-Seven Thousand Dollars ($57,000). At
the end of the Lease term, provided Tenant is not then in default according to
the terms and provisions of 3



--------------------------------------------------------------------------------



 
[ex102-secondamendment240004.jpg]
this Lease (that remains uncured after written notice of the same and the
passing of all applicable cure periods), Landlord shall within thirty (30) days
after the end of the Lease term, or upon written demand from Tenant, refund any
portion thereof that remains after use of said deposit by Landlord in accordance
with the foregoing provisions of this Paragraph, without interest.” 2.1 Section
22 of the Prior Lease. The Prior Lease is amended by deleting Section 22 in its
entirety and inserting in its place and stead the following: “If Tenant shall
hold over after expiration of the term of this Lease for any cause, Tenant shall
be liable for one and one-half times the base rent payable hereunder for the
first three (3) months following the end of the Lease term, and double the base
rent payable hereunder for the remainder of any such holdover period and shall
otherwise be upon the applicable terms and conditions set forth in this Lease.”
3. Construction. 3.1 Upon execution of this Second Amendment, Landlord shall
commence construction of the Additional Improvements, and shall substantially
complete construction of the Additional Improvements with all reasonable
diligence. 3.2 To minimize interference to Tenant’s business operations at, and
use of, the Current Premises and the Raw Land during construction of the
Additional Improvements, Landlord and Tenant covenant to implement the plan
attached hereto as Exhibit “A” and made a part hereof, and otherwise take (or
cause to be taken) all action, and to do (or cause to be done) all things
reasonably necessary, proper, or advisable in furtherance of minimizing such
interference. 3.3 For purposes of this Second Amendment, the Additional
Improvements shall be deemed to be “substantially complete” when Landlord has
(a) obtained an approval notice from the City of Columbia for the Additional
Improvements (temporary or permanent) and (b) completed the Additional
Improvements such that Tenant may lawfully use and occupy the Additional
Property, for Tenant’s intended purpose, subject to Punch List Items. 3.4 As
used in this Second Amendment, “Punch List Items” are those minor items of
construction that must be completed or corrected and that will not materially
interfere with Tenant’s ability to occupy the Additional Property. Landlord
shall notify Tenant upon substantial completion, whereupon the Additional
Property shall be delivered to and accepted by Tenant; except, that, Landlord
shall complete all Punch List Items as soon thereafter as reasonably
practicable. 4



--------------------------------------------------------------------------------



 
[ex102-secondamendment240005.jpg]
3.5 Landlord and Tenant agree that Tenant is paying the cost to construct the
Additional Improvements, including a fee for the general contractor constructing
the Additional Improvements (the “Contractor”) equal to eight percent (8%) of
the actual construction cost of Additional Improvements, pursuant to the terms
and provisions of a construction contract to be entered into between Landlord
and Contractor (the “Contract”), which shall include the provisions set forth on
Exhibit “B” of this Second Amendment. Prior to Landlord invoicing Tenant, all
applications for payment (“Application for Payment”) submitted to Landlord by
the Contractor shall be simultaneously submitted to Landlord and Tenant for
their review. Within five (5) business days of receipt of an accurate, correct,
and complete Application for Payment, Landlord and Tenant must approve or reject
such Application for Payment (or portions thereof) using DocuSign, and any such
disapproval shall be accompanied with a brief description of the reason (in
reasonable detail) for such rejection. The Application for Payment shall be
deemed approved if Landlord and Tenant fail to timely approve or disapprove such
Application for Payment within such five (5) business day period. All undisputed
costs for completion of the Additional Improvements shall be paid by Tenant
monthly, within thirty (30) calendar days of invoicing from Landlord. 4. Other
Provisions. Except as set forth in this Second Amendment, all other terms and
provisions of the Prior Lease shall remain in full force and effect. Any
inconsistency between the Prior Lease and this Second Amendment shall be
governed by this Second Amendment. This Second Amendment may be executed in
counterparts, each of which shall be deemed an original, but all of which,
together, shall constitute the same amendment. For purposes of this Second
Amendment, signatures by facsimile or electronic PDF shall be binding to the
same extent as original signatures. Each signatory of this Second Amendment on
behalf of Tenant and Landlord represents that he or she has the full power and
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting. The headings of the paragraphs in this Second
Amendment are for reference only and shall not affect the meaning or
interpretation of this Second Amendment. Landlord and Tenant acknowledge and
reaffirm all of their obligations under the Prior Lease, as the Prior Lease has
been amended by this Second Amendment, and agree that any reference made in any
other document to the Prior Lease shall mean the Prior Lease as amended by this
Second Amendment. The Prior Lease, as hereby amended, may not be further amended
except in writing signed by both Landlord and Tenant. If any provisions of this
Second Amendment or the Prior Lease, as amended hereby, shall be determined to
be illegal or unenforceable, such determination shall not affect any other
provision of the Prior Lease or this Second Amendment and all such other
provisions shall remain in full force and effect. Landlord and Tenant hereby
acknowledge and agree this Second Amendment shall not be construed or
interpreted against either party hereto by virtue of the identity of the
preparer. 5



--------------------------------------------------------------------------------



 
[ex102-secondamendment240006.jpg]
5. Binding Effect. The covenants and agreements of this Second Amendment shall
be binding upon and inure to the benefit of the parties hereto and their heirs,
executors, administrators, legal representatives, successors, and assigns. 6.
Attorneys’ Fees. If a party hereto brings an action or suit against the other
party hereto to enforce any provisions of this Second Amendment or the Prior
Lease, the prevailing party in such action or suit shall be entitled to have and
recover from the other party hereto, in addition to damages, equitable or other
relief, all costs and expenses of the action or suit and any appeals therefrom,
including reasonable attorneys’ fees and court costs and costs of expert
witnesses, and fees incurred to enforce any judgment therefrom. 7. No Broker.
Each of Landlord and Tenant represent and warrant to each other that neither of
them has had any dealings with any real estate broker or agent in connection
with the negotiation of this Second Amendment. Landlord and Tenant each hereby
agree to indemnify, defend and hold harmless the other against any losses,
causes of action, liabilities, damages, claims, demands, costs and expenses
(including reasonable attorneys’ fees and costs) incurred, or to be incurred,
for any breach of the foregoing warranty by either party hereto regarding any
such dealings with any real estate broker or agent. [remainder of page
intentionally left blank; signature pages follow] 6



--------------------------------------------------------------------------------



 
[ex102-secondamendment240007.jpg]
IN WITNESS WHEREOF, this Second Amendment has been executed as of the Effective
Date. Landlord: LEMONE FAMILY LIMITED PARTNERSHIP LLLP, a Missouri limited
liability limited partnership By: /s/ Sara Maguire LeMone 5/22/20 Name: Sara
Maguire LeMone Title: General Partner [signatures continued on following page]
SIGNATURE PAGE TO SECOND AMENDMENT TO LEASE (2400 Maguire Boulevard, Columbia,
MO)



--------------------------------------------------------------------------------



 
[ex102-secondamendment240008.jpg]
[signatures continued from preceding page] Tenant: BEYOND MEAT, INC., a Delaware
corporation By: /s/ Sanjay Shah 5/20/20 Name: Sanjay Shah Title: COO SIGNATURE
PAGE TO SECOND AMENDMENT TO LEASE (2400 Maguire Boulevard, Columbia, MO)



--------------------------------------------------------------------------------



 
[ex102-secondamendment240009.jpg]
Exhibit “A” Additional Improvements [attached hereto] EXHIBIT “A” TO SECOND
AMENDMENT TO LEASE (2400 Maguire Boulevard, Columbia, MO)



--------------------------------------------------------------------------------



 
[ex102-secondamendment240010.jpg]
Exhibit “B” Provisions to Be Included in the Contract Landlord promptly shall
cause the Contract to include each of the following provisions and Landlord
shall provide a copy of the fully executed Contract or similar document or
agreement evidencing the same: 1. Cost of the Work; General Conditions;
Applications for Payment; Audit Rights; Cost Savings. 1.1. The “Cost of the
Work” is the amount described as the “Original Scheduled Value” in the Schedule
of Values approved by Contractor, Landlord, and Tenant (the “Schedule of
Values”). The Cost of the Work shall include the cost of the work and services
identified in the Schedule of Values (and as may be modified pursuant to this
Paragraph). Notwithstanding anything to the contrary set forth herein or in the
Contract, Tenant shall not be obligated to pay as Cost of the Work, any of the
following items: (1) the Contractor’s capital expenses, including interest on
the Contractor’s capital employed for the work described in the Contract and
Plans and Specifications approved by Landlord, Tenant, and Contractor
(collectively, the “Contract Documents”, and such work, collectively, the
“Work”); (2) costs due to the fault or negligence of the Landlord, the
Contractor and/or its Subcontractors and any other person or entity for whose
acts the Contractor and/or its Subcontractors may be liable, including, without
limitation, the costs of correcting damaged, defective or non-conforming Work,
disposal and replacement of materials and equipment incorrectly ordered or
supplied; and (3) overhead and general expenses, general conditions and profit
other than the “General Conditions” of 2% and the “Contractor’s Mark-up” of 8%
set forth on the approved project bid dated January 13, 2020 and revised March
4, 2020, a copy of which is attached hereto as Exhibit “1” and made a part
hereof; except, that, “Contractor’s Mark-up” shall exclude any mark-up on
General Conditions. Further, notwithstanding anything to the contrary set forth
herein or in the Contract, the General Conditions shall not include any cost
item that is already accounted for in another line item in the project budget.
1.2. The period covered by each Application for Payment shall be one calendar
month ending on the last day of the month. Each Application for Payment shall be
accompanied by a lien waiver, executed by each Subcontractor and each
materialman or supplier, covering all labor and materials that shall have been
paid for in any previous application. Each Application for Payment shall also be
accompanied by a partial lien waiver, executed by the Contractor and covering
the entire amount of the payment requested by the relevant Application for
Payment, effective on payment. In addition, each Application for Payment shall
be notarized, if required, and supported by such data substantiating the
Contractor’s right to payment as Landlord or Tenant may reasonably require, such
as copies of requisitions, invoices or payment applications from Subcontractors
and material suppliers. Neither Landlord nor Tenant shall be required to process
an Application for Payment until such lien waivers and other requested
information are submitted. The Contractor’s Applications for Payment may not
include requests for payment of amounts the Contractor does not intend to pay to
a Subcontractor or material supplier because of a dispute or other reason. 1.3.
Contractor shall permit Landlord and Tenant to audit its books for any purpose
of determining the correctness and allowability of charges made pursuant to the
Contract, including all items in the Cost of the Work and in any change order
(except that these provisions shall not apply to Work contracted on a lump sum
basis). Contractor promptly shall produce all data that Landlord or Tenant may
request for any such purpose. Contractor shall keep, and shall cause all
Subcontractors to keep, such full and detailed accounts as may be necessary to
reflect its operations with respect to such charges and extras. Landlord and
Tenant and each of their respective agents and employees shall be afforded
access at all reasonable times to Contractor’s and (if applicable)
Subcontractors’ books, correspondence, instructions, receipts, vouchers,
memoranda, and records of all kinds, relating to all Work under the Contract as
well as to changes in the Work and extras. In regard to the foregoing and
generally, Contractor hereby authorizes the Owner, and shall require all
Subcontractors to authorize the Owner, to check directly with its suppliers
EXHIBIT “B” TO SECOND AMENDMENT TO LEASE (2400 Maguire Boulevard, Columbia, MO)



--------------------------------------------------------------------------------



 
[ex102-secondamendment240011.jpg]
of labor and materials the charges for such labor, material, and other items
appearing in the Contractor’s bills rendered to the Owner and the balances due
on such charges and to obtain sworn statements and waivers of lien from any such
suppliers. This provision shall survive for a period of four (4) years after the
date the Landlord Improvements are substantially complete. 1.4. If the final
Cost of the Work incurred by Contractor on the Project is less than the amount
set forth in the Schedule of Values agreed upon by Landlord and Tenant, Tenant
shall be entitled to all such savings and Contractor will return to Landlord,
for the benefit of Tenant, Cost of the Work saved. 2. Warranties; Condition to
Final Payment. 2.1. Contractor warrants to Landlord and Tenant that materials
and equipment furnished under the Contract will be of good quality and new
unless otherwise required or permitted by Plans and Specifications, that the
Work will be free from any defects or deficiencies in workmanship or materials
(ordinary wear and tear excepted) and that the Work will conform with the
requirements of the Contract Documents. Work not conforming to these
requirements, including substitutions not properly approved and authorized,
shall be considered defective. The Contractor’s warranty does not cover damage
or failure of materials to the extent caused by any abuse, modification,
improper or insufficient maintenance or improper operation by the Owner. If
required by the Owner, the Contractor shall furnish satisfactory evidence as to
the kind and quality of materials and equipment to be employed in the
performance of the Work. 2.2. In addition to the warranties set forth in the
immediately preceding Paragraph, Contractor represents and warrants to Landlord
and Tenant that all Work, materials, and equipment furnished under the Contract
shall be free from failure under ordinary usage for a period of one (1) year
from the date the Landlord Improvements are substantially complete. All Work not
conforming to these standards shall be considered defective. Further, Contractor
agrees that all guarantees or warranties of equipment or materials furnished to
the Contractor or Subcontractors by any manufacturer or supplier shall be deemed
to run to the benefit of, and are hereby assigned to, Landlord (subject to the
remainder of this Paragraph). As a condition to final payment for the Work, the
Contractor shall deliver to the Landlord two (2) clean, complete and readable
copies of all guarantees and warranties on equipment and materials furnished by
all manufacturers and suppliers to the Contractor and all Subcontractors,
together with duly executed instruments properly assigning the guarantees and
warranties to Landlord, and shall also deliver to Landlord two (2) clean,
complete and readable copies of as-built drawings, all related manufacturer’s
instructions, related maintenance manuals, replacement lists, detailed drawings
and any technical requirements necessary to operate and maintain such equipment
and materials or needed to maintain the effectiveness of any such warranties.
All warranties set forth in this Paragraph and the immediately preceding
paragraph shall be assignable to Tenant, and upon Tenant’s written request
therefor, shall be assigned to Tenant if and to the extent Tenant is required to
repair, maintain, or replace any of the Work pursuant to the applicable
provisions of the Lease. 3. Indemnity; Insurance. 3.1. Contractor shall
indemnify and hold harmless Landlord, Tenant, and their respective officers,
directors, shareholders, partners, employees or agents, from and against claims,
damages, losses and expenses, including, without limitation, reasonably
attorneys’ fees, arising out of or resulting from performance of the Work,
provided that such claim, damage, loss or expense is attributable to bodily
injury, sickness, disease or death, or to injury to or destruction of tangible
property including loss of use resulting therefrom, but only to the extent
caused in whole or in part by the acts or omissions of the Contractor, a
Subcontractor, a sub-Subcontractor, materialman, or supplier or anyone directly
or indirectly employed by them or anyone for whose acts they may be liable,
regardless of whether or not such claim, damage, loss or expense is caused in
part by a party indemnified hereunder. Such obligation shall not be construed to
negate, abridge, or reduce other rights or obligations of indemnity which would
otherwise exist as to a party or person described in this Paragraph. This
indemnification shall survive acceptance of the Work and completion of the
Contract. In claims against any person or entity indemnified under the terms of
the Contract by an employee of the Contractor, a Subcontractor, anyone directly
or indirectly employed by them or anyone for whose acts they may be liable, the
indemnification obligation under this Contract shall not be limited by a
limitation on amount or type of damages, compensation or benefits payable by or
for EXHIBIT “B” TO SECOND AMENDMENT TO LEASE (2400 Maguire Boulevard, Columbia,
MO)



--------------------------------------------------------------------------------



 
[ex102-secondamendment240012.jpg]
the Contractor or a Subcontractor under workers or workmen’s compensation acts,
disability benefits acts or other employee benefit acts. 3.2. Contractor shall
purchase from and maintain in a company or companies lawfully authorized to do
business in the State of Missouri and acceptable to Landlord and Tenant such
insurance as will protect the Contractor from the following kinds of claims,
which may arise out of or result from the Contractor’s operations under the
Contract and for which the Contractor may be legally liable, whether such
operations be by the Contractor or by a Subcontractor or by anyone directly or
indirectly employed by any of them, or by anyone for whose acts any of them may
be liable: (1) claims under workers’ or workmen’s compensation, disability
benefit and other similar employee benefit acts which are applicable to the Work
to be performed; (2) claims for damages because of bodily injury, occupational
sickness or disease, or death of the Contractor’s employees; (3) claims for
damages because of bodily injury, sickness or disease, or death of any person
other than the Contractor’s employees; (4) claims for damages insured by usual
personal injury liability coverage; (5) claims for damages, other than to the
Work itself, because of injury to or destruction of tangible property, including
loss of use resulting therefrom; (6) claims for damages because of bodily
injury, death of a person or property damage arising out of ownership,
maintenance or use of a motor vehicle; and (7) claims involving contractual
liability insurance applicable to the Contractor’s indemnity obligations set
forth herein. In addition, Landlord shall carry builder’s risk insurance
covering the Landlord Improvements. The coverage and limits of liability
contained in the Contractor’s liability insurance required pursuant to this
Paragraph shall not be less than (1) Combined single limit for Bodily or
Personal Injury and Property Damage of not less than $1,000,000 each occurrence,
$2,000,000 annual aggregate for commercial general liability insurance, and (2)
$1,000,000 Each accident, $1,000,000 Disease - Policy and $1,000,000 Disease -
Each Employee for employer’s liability insurance. All coverage shall be on an
occurrence basis. With the exception of workers compensation, insurance
coverages required of Contractor by the Contract shall name Landlord and Tenant
as additional insureds and shall not be canceled or allowed to expire without
thirty (30) days prior written notice to both Landlord and Tenant. The coverage
on all such policies required from Contractor pursuant to this Contract shall be
primary to any valid and collectible insurance carried by Landlord and Tenant.
EXHIBIT “B” TO SECOND AMENDMENT TO LEASE (2400 Maguire Boulevard, Columbia, MO)



--------------------------------------------------------------------------------



 
[ex102-secondamendment240013.jpg]
Exhibit “1” Approved Bid [to be attached] EXHIBIT “B” TO SECOND AMENDMENT TO
LEASE (2400 Maguire Boulevard, Columbia, MO)



--------------------------------------------------------------------------------



 